Citation Nr: 1338608	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  08-37 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for hernias, postoperative residuals of splenectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel

INTRODUCTION

The Veteran had active service from February 1955 to August 1975.

This matter is before the Board on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The Newark, New Jersey Regional Office (RO) certified the appeal to the Board.

In March 2011, the Veteran appeared at a hearing before the undersigned.  A transcript of this hearing is of record.  

In May 2011, the Board remanded the claim for further action.

The Board's May 2011 decision also remanded the Veteran's claim seeking entitlement to a total disability rating based on individual unemployability (TDIU).  A March 2013 rating decision granted TDIU, effective June 20, 2012.  Hence, the matter of TDIU is no longer before the Board.  The Veteran has not expressed disagreement with the effective date assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In correspondence received in November 2013, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking an increased rating for hernias, postoperative residuals of splenectomy.






CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal regarding an increased rating for hernias, postoperative residuals of splenectomy have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence received by the Board in November 2013, the Veteran stated that he wished to withdraw his appeal regarding his "rupture."  A subsequent November 2013 submission by the Veteran's representative clarifies the Veteran wished to withdraw his appeal in its entirety.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  The Veteran has properly withdrawn his appeal seeking an increased rating for hernias, postoperative residuals of splenectomy.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  


ORDER

The appeal concerning entitlement to an evaluation in excess of 20 percent for hernias, postoperative residuals of splenectomy, is dismissed.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


